Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on May 24, 2022, in which: 
Claims 1-7, 9-13, 19, and 20 are currently amended; and
Claims 8 and 18 are cancelled.  
Claims 1-7, 9-17, and 19-20 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 8-9 of the applicant’s arguments/remarks, the applicant argues that Ameixieira fails to teach “determine whether to relay a message received from an instruction element based on comparing the one or more communication metrics to the one or more thresholds.”  The examiner respectfully disagrees.  Ameixiera Figure 11 and paragraph [0187] explain that when a probe packet is received by target network node, computing the Tx result and determining whether the probe packet is the last probe packet.  When the probe packet is the last probe packet, waking the monitor process and the probe packet is forwarded.  Then in Ameixiera Figure 12 and paragraph [0189] calculates the new success rate once the awakening of the monitoring process has been initiated before comparing the new success rate to the last success rate to get a composite success rate.  Therefore the examiner respectfully maintains the rejection as further explained below.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2017/0325179 A1 (herein “Ameixieira”).

Claims 12 and 13
Consider claim 12, Ameixieira teaches A system, comprising: 
a plurality of stationary communication nodes (see Ameixieira Fig. 8), each including a processor (see Ameixieira Fig. 7, note processor 758) that is programmed to: 
determine one or more communication metrics of the respective communication node (see Ameixieira {0185], [0189], [0190] note Computing Tx result and calculating the success rate for the target node(s)); 
determine whether to relay a message received from an infrastructure element based on comparing the one or more communication metrics to one or more thresholds (see Ameixieira Fig. 11, Fig. 12, [0187], [0189] note determining to forward the packet when the last probe back is received, then calculating the success rate for the CTPT, then comparing the old success rate from the CTPT to the new success rate); and 
broadcast the one or more communication metrics and one or more node identification data that include a communication node location (see Ameixiera [0162] note broadcasting the inputs from the fixed APs obtained through probing); and 
the infrastructure element including a computer programmed to: 
receive one or more communication metrics, and node identification data including node location data, from each of the plurality of stationary communication nodes  (see Ameixieira [0168], [0173], [0189], [0190] note determining the success rate for the target node(s)); 
generate a communications metrics table that identifies locations of the stationary communication nodes and specifies their respective communication metrics (see Ameixieira [0168], [0173], [0189], [0190] note entry/update of the target network node and success rate in the CTPT); and 
based on the communication metrics table, adjust a transmission parameter of the infrastructure element, the transmission parameter including at least one of a transmission power or a data throughput rate (see Ameixieira [0168], [0173], [0189], [0190] select the best RF transmit power level).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 12.

Claim 2
Consider claim 2, Ameixieira teaches wherein the plurality of communication nodes are located within a specified coverage area of the infrastructure element (see Ameixieira Fig. 2, Fig. 7, [0163] note the target network node 750 may be a mobile AP, fixed AP, sensor, or end-user device). 

Claim 3
Consider claim 3, Ameixieira teaches wherein the one or more communication metrics include at least one of a signal strength, a packet error rate, a channel busy ratio, or an inter-packet gap (see Ameixieira [0165], [0189] note RSSI, success rate) 

Claims 4 and 14
Consider claim 4, Ameixieira teaches wherein the computer of the infrastructure element is further programmed to update the communication metrics table based on the received data upon receiving data including (i) updated communication metrics from one of the stationary communication nodes (see Ameixieira [0163], [0185] note update the CTPT for a fixed AP), or (ii) communication metrics of a new stationary communication node within a specified coverage area of the infrastructure element. 
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5 and 15
Consider claim 5, Ameixieira teaches wherein the computer of the infrastructure element is further programmed to increase the transmission power of the infrastructure element upon determining that a signal strength of at least one of the stationary communication nodes within the specified range is less than a threshold (see Ameixieira [0189] note comparing the old success rate to the new success rate). 
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 5.

Claim 7 and 17
Consider claim 7, Ameixieira teaches wherein the computer of the infrastructure is further programmed to reduce the data throughput of the infrastructure element upon determining that a packet error rate of at least one of the stationary communication nodes exceeds a threshold (see Ameixieira [0189] note comparing the old success rate to the new success rate). 
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 10 and 20
Consider claim 10, Ameixieira teaches wherein the processor of each stationary communication node is further programmed to relay a message received from the infrastructure element upon determining that (i) a signal strength is less than a signal strength threshold, or a packet error rate exceed a packet error rate threshold, and (ii) a channel busy ratio is less than the channel busy ratio threshold (see Ameixieira [0189] note comparing the old success rate to the new success rate). 
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 10.

Claim 11
Consider claim 11, Ameixiera teaches wherein installation locations of the plurality of stationary communication nodes are determined based on road locations, intersection locations in the coverage area of the infrastructure element (see Ameixieira [0033] note road side units). 


Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "wherein the computer of the infrastructure element is further programmed to increase the transmission power of the infrastructure element upon determining that a signal strength of at least one of the stationary communication nodes within the specified range is less than a threshold; wherein adjusting a transmission parameter of the infrastructure element includes selecting a directional antenna of the infrastructure element based on an antenna direction and a geographic location of the stationary communication node reporting the respective signal strength being less than the threshold, and increasing the transmission power of the selected directional antenna based on the signal strength of the respective stationary communication node" within context of the claim as a whole.
Consequently, the disclosed independent claims are allowed on behalf of the above-discussed reasons, and also preserved via Applicant Arguments/Remarks filed on May 24, 2022 as well.  Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6, 9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647